Case: 10-10445 Document: 00511406558 Page: 1 Date Filed: 03/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 10, 2011
                                     No. 10-10445
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

DAMON WASHINGTON,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Northern District of Texas
                                 No. 4:08-CR-184-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Damon Washington appeals the sentence imposed following his guilty plea
conviction for bank robbery. He argues that his sentence is unreasonable under

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-10445 Document: 00511406558 Page: 2 Date Filed: 03/10/2011

                                   No. 10-10445

the circumstances, that application of the career-offender sentencing guideline
overstated the seriousness of his instant and prior robbery offenses, and that his
personal characteristics and mental health condition warranted a downward de-
parture or variance.
      We review Washington’s challenge to the substantive reasonableness of his
sentence for abuse of discretion, because he preserved the issue in the district
court. See United States v. Mondragon-Santiago, 564 F.3d 357, 360-61 (5th Cir.),
cert. denied, 130 S. Ct. 192 (2009). Because the court imposed a sentence within
a properly calculated guideline range, it is presumptively reasonable on appel-
late review, United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir.
2008), and Washington’s assertions are insufficient to rebut that presumption,
see id.; United States v. Rodriguez, 523 F.3d 519, 526 (5th Cir. 2008). According-
ly, he has not demonstrated that the district court abused its discretion by im-
posing a sentence at the bottom of the range.
      Washington also challenges the ruling that his federal sentence must run
consecutively to an anticipated, but not-yet-imposed, state sentence. As Wash-
ington concedes, that argument is foreclosed by United States v. Brown, 920 F.2d
1212, 1217 (5th Cir. 1991), abrogated on other grounds by United States v. Can-
dia, 454 F.3d 468, 472-73 (5th Cir. 2006), which remains binding precedent in
this circuit. See United States v. Setser, 607 F.3d 128, 131-32 (5th Cir. 2010), pe-
tition for cert. filed (Nov. 2, 2010) (No. 10-7387).
      The judgment is AFFIRMED.




                                          2